Case 2:12-cv-07849-MCA-LDW Document 95 Filed 02/03/20 Page 1 of 2 PageID: 1315
 Case 2:12-cv-07849-MCA-LDW Document 89-5 Filed 12/09/19 Page 1 of 2 PagelD: 1210




   MAZIE SLATER KATZ & FREEMAN, LLC
   103 Eisenhower Parkway
   Roseland. New Jersey 07068
   Telephone: (973) 228-9898
   4ttornevsjbr P/a/nt ffs

                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW JERSEY


   SIMON MAJDIPOUR, PAMELA                              Civil Action No.: 2:12-cv-07849-MCA-LDW
   AUSTIN, BRIAN FUCHS, CHARLES
   MAN IS. JASON MANOWITZ. and
   MARVINA ROBINSON, indivklually, and
                                                             II4Øfl1 ORDER AWARDING
   on behalf of a class of similarly situated                ATTORNEYS’ FEES, COSTS AND
   individuals.                                                  INCENTIVE AWARDS
                   Plaintiffs.

              V.


   JAGUAR LAND ROVER NORTH
   AMERICA. LLC,

                    Defendant.


         This matter having been opened to the Court by motion filed by Class Counsel for an Order

  awarding attorneys’ fees, expenses, and incentive awards on notice to Defendant, and the Court

  having considered the submissions and arguments of counsel; and for the reasons set forth on the

  record; and for good cause showm

         IT IS on this        date of                    ,   2020:

         ORDERED as follows:

                   Class   Counsel      are   awarded    attorneys’   fees   in   the   amount   of
                                 cv
         2.        Class Counsel are awarded expenses in the amount of$           J          7
Case 2:12-cv-07849-MCA-LDW Document 95 Filed 02/03/20 Page 2 of 2 PageID: 1316
Case 2:12-cv-07849-MCA-LDW Document 89-5 Filed 12/09/19                   Page 2 of 2 PagelD: 1211



         3.      Plaintiffs is request for incentive awards to the Plaintiffs in the aggregate amount

  of $16.000 is granted and shall be distributed as follows$5.000 to Plaintiff Simon Majdipour;

  $3,000 to Plaintiff Pamela Austin: and $2,000 each to Plaintiffs Brian Fuchs, Charles Manis. Jason

  Manowitz, and Marvina Robinson.



         IT IS SO ORDERED.


                                               Hun, Madeline Cox Arleo, US.D.J.




                                                  2
